UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-2309


AUTOMOBILI LAMBORGHINI S.P.A.; AUTOMOBILI LAMBORGHINI
AMERICA, LLC; VOLKSWAGEN GROUP OF AMERICA, INCORPORATED,

                   Plaintiffs - Appellees,

             v.

JORGE ANTONIO FERNAND GARCIA,

                   Defendant - Appellant,

             and

LAMBORGHINI LATINO AMERICA USA; ANTHONY CRUDUP; ROBERT
BRANER,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:18-cv-00062-TSE-TCB)


Submitted: June 16, 2020                                      Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Jorge Antonio Fernand Garcia, Appellant Pro Se. Monica Riva Talley, Daniel E. Yonan,
STERNE, KESSLER, GOLDSTEIN & FOX, PLLC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jorge Antonio Fernand Garcia seeks to appeal the district court’s order granting the

Plaintiffs’ motion to file an amended complaint and denying Garcia’s motion for

reconsideration of the district court’s order denying Garcia’s request that the court appoint

an attorney to represent him. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Garcia seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3